DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/27/2022 has been entered.  Claims 1, 21, and 22 remain pending in the application.  Applicant’s amendments to the specification have overcome the objections to the specification previously set forth in the Non-Final Office Action mailed 08/15/2022.

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 to claim 1 have been considered but they are not persuasive.  Applicant argues:
This claim language makes it clear that the claims are drawn to computer technology that requires computer software and/or hardware for practice of the present invention. More specifically, this new claim language clarifies the concrete and real relationship between the coded syntax (typically a computer program) and the calculations performed to meet the language of claim 1.

Applicant’s arguments are not persuasive.  As explained more fully below, even with applicant’s claim amendments, with the exception of recitation of generic computer and processing elements (e.g., “computer-implemented” method and machine readable information”), claim 1 under its broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper.

Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Applicant's arguments filed 09/27/2022 with respect to claim 1 have been fully considered but they are not persuasive for the reasons set forth below.
Claims 1, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a series of steps for receiving a piece of coded syntax identifying a corpus, parameters for analysis, retrieving data from the corpus relating to specified measurements, and calculating attribute values delimited by a time dimension. With the exception of recitation of generic computer and processing elements (e.g., “computer-implemented” method and machine readable information”), the claims under their broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper, for example:
receiving a piece of coded syntax  including machine readable information indicative of at least the following: (e.g., a form on a piece of paper that identifies data sources and fields to be filled-in, where such form may be in a format that can be scanned) (i) an identification of document(s) making up an input corpus, (e.g., a particular ledger) (ii) an identification of a set of focal object(s) that are entity(ies) of interest present in the input corpus, (e.g., rebates designated in the ledger) (iii) an identification of a set of measurement(s) that are attributes relating to the entities of interest, (e.g., rebate codes and amounts from the ledger) and (iv) an identification of a set of time dimension(s) that delimit time intervals of interest with respect to the set(s) of measurement(s) for the focal object(s); (e.g., day/month/year, using dated entries in ledger)
retrieve data from the input corpus relating to the measurement(s) specified in the piece of coded syntax for the entity(ies) specified in the piece of coded syntax delimited by the set of time dimension(s); (e.g., a human reviews an identified ledger and reads particular fields, and fills out a paper form, delimited by time, such as rebates per day/week/month/year)
for each measurement of the set of measurement(s) specified in the piece of coded syntax, calculate an attribute value for each focal object specified in the piece of coded syntax as delimited by the time dimension(s) specified in the coded syntax. (e.g., a human calculates mentally or with pen/paper the rebates per day/week/month/year as specified on the paper form)
This judicial exception is not integrated into a practical application. In particular, the claims only recite generic computer components at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the generic computing components to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Claim 1 is not patent eligible.
Claim 21 recites a computer-implemented method that is substantially similar to claim 1 except that now the claimed coded syntax, retrieved data, and measurements are delimited by a spatial dimension instead of a time dimension.  The substitution of a spatial dimension for a time dimension amounts to no more than the abstract idea discussed above with respect to claim 1 (e.g., rebates per day/month/year are now coded, retrieved, and measured in terms of rebate per zip code/city/state or some other spatial or geographic location).  Therefore, claim 21 is rejected under the same or similar grounds as claim 1.
Claim 22 recites a computer-implemented method that is substantially similar to claim 1 except that now the claimed coded syntax, retrieved data, and measurements are delimited by a spatial dimension and a time dimension. The addition of a spatial dimension to the time dimension amounts to no more than the abstract idea discussed above with respect to claim 1 (e.g., rebates per day/month/year are now coded, retrieved, and measured in terms of rebate per zip code/city/state or some other spatial or geographic location and further measured in terms of day/month/year, such as rebates per week in Los Angeles).  Therefore, claim 22 is rejected under the same or similar grounds as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al., US 20110125740 A1, hereinafter referenced as PETERS, in view of Verma et al., US 20160358268 A1, hereinafter referenced as VERMA.

Regarding claim 1, PETERS discloses:
A computer-implemented method (CIM) comprising: (Fig. 4, a computer system 1 for generating text from a plurality of data items, where the computer system interprets large volumes of complex data and implements a method for generating text in a human-readable report from the complex data; paras. 0175, 0176; the human readable report includes data items, derived attributes, and conclusions; paras. 0179-0182)
receiving a piece of coded syntax including machine readable information indicative of at least the following: (user inputs, via a keyboard or other input device, a conceptual representation of text in the form of pseudotext, which represents a high-level description of text desired by operator that is received by the CPU and stored in memory 2 for processing; paras. 0256, 0258, 0506-0510)
(i) document(s) making up an input corpus, (e.g., allergy report knowledge base; para. 0495)
(ii) an identification of a set of focal object(s) that are entity(ies) of interest present in the input corpus, (e.g., primary data items from the allergy report database, referred to as s, t, x, y, z, which are particular allergens such as peanuts, egg, milk; para. 0507 and table at para. 0510; categories of data items, e.g., food allergies or pet allergies, referred to as X, Y, Z; paras. 0270-274, 0498, 0499, and table at para. 0510)
(iii) an identification of a set of measurement(s) that are attributes relating to the entities of interest, and (derived data items, e.g., values associated with particular allergen test, such as “dog (102.3), cat (56.4), and peanut (43.5)”; para. 0500 and table at para. 0510)
retrieve data from the input corpus relating to the measurement(s) specified in the piece of coded syntax for the entity(ies) specified in the piece of coded syntax delimited by; (Fig. 4, textual information generator 4 receives data items 8 (e.g., data items from allergy report knowledge base) and generates textual information 26 (e.g., an output report); paras. 0261, 0495; the pseudotext specifies the types of measurement and how the output should be formatted, such as listed in decreasing value, e.g., dog (102.3) then cat (56.4) then peanut (43.5); paras. 0497-0505)
for each measurement of the set of measurement(s) specified in the piece of coded syntax, calculate an attribute value for each focal object specified in the piece of coded syntax. (e.g., for peanut allergies (focal object), the test measurement (peanut - 43.5) can be used in a mathematical operation (such as a summation or other operation with respect to constants a and b or Boolean p) to calculate or determine a value (such as the sum of various allergen tests related to peanut allergies); paras. 0281, 0500, 0509, 0510, and table at para. 0510)

However, PETERS fails to explicitly disclose:
(i) an identification of document(s) making up an input corpus,
(iv) an identification of a set of time dimension(s) that delimit time intervals of interest with respect to the set(s) of measurement(s) for the focal object(s);
delimited by the set of time dimension(s);
delimited by the time dimension(s) specified in the coded syntax.

However, in a related field of endeavor, VERMA pertains to a method and system for automatically detecting fraud and compliance issues in expense reports and invoices, where a semantic analysis algorithm is performed on expense report data provided in a computer-readable format.  (paras. 0003, 0006).  Expense reports may be validated with respect to date, such as the particular date or whether a transaction occurs during the week or a weekend.  (paras. 0057, 0067).  Expense reports may be validated with respect to location, such as to determine if expenses are in a location where an employee traveled, or if the location is considered particularly risky.  (paras. 0043-0046).  Z-scores may be calculated to quantify risks, such as a particular Z-score for a weekend or a Z-score related to a foreign corruption practices act which may indicate a risky location.  (paras. 0054-0057).

The combination of PETERS in view of VERMA makes obvious:
(i) an identification of document(s) making up an input corpus, (VERMA discloses that various data sources can be used to detect fraud and compliance, including expense report textual and structured data, web scale data to augment user-entered data, and travel and compliance databases to check particular compliance rules and risks; VERMA, paras. 0040-0046; PETERS discloses an allergen knowledge base; PETERS, paras. 0034, 0045, 0205, 0379, 0495; PETERS further discloses an airline ticketing embodiment where multiple knowledge bases are referenced; PETERS, paras. 0511-0515; PETERS further discloses that the various embodiments are generalized examples disclosing how a linguistically natural syntax can be used to analyze large data sets and generate an infinite number of human-readable report variations based on rules and derived attributes; paras. 0543-0544; the combination of PETERS in view of VERMA now includes syntax for identifying portions of a knowledge base, or additional knowledge bases, to be searched and analyzed; PETERS, table at para. 0510)
(iv) an identification of a set of time dimension(s) that delimit time intervals of interest with respect to the set(s) of measurement(s) for the focal object(s); (VERMA discloses that expenses are validated with respect to date, such as the particular date or whether a transaction occurs during the week or a weekend; VERMA, paras. 0057, 0067; PETERS discloses in an alternative airline ticketing embodiment that date values can be extracted and that syntax can be used to determine derived attributes from such dates; PETERS, paras. 0365-0368; PETERS further discloses an IT embodiment analyzing log files and generating alerts logged during a specific time of day; PETERS, para. 0528; PETERS further discloses an embodiment analyzing transactions made by an oil company in various countries and alerting suspicious transactions that occurred in a weekly period; PETERS, paras. 0432-0443; the combination of PETERS in view of VERMA now includes syntax for indicating a date or date range with respect to allergen test results, such as only returning allergen test results during a particular date range; PETERS, paras. 0365-0368, 0528, table at 0510, with VERMA, paras. 0057, 0067).
retrieve data from the input corpus relating to the measurement(s) specified in the piece of coded syntax for the entity(ies) specified in the piece of coded syntax delimited by the set of time dimension(s); (PETERS discloses that data can be grouped and filtered to reduce complexity; PETERS, paras. 0285, 0287, 0295; PETERS further discloses in Fig. 4 that textual information generator 4 receives data items 8 (e.g., data items from allergy report knowledge base) and generates textual information 26 (e.g., an output report); PETERS, paras. 0261, 0495; the pseudotext specifies the types of measurement and how the output should be formatted, such as listed in decreasing value, e.g., dog (102.3) then cat (56.4) then peanut (43.5); PETERS, paras. 0497-0505; the combination of PETERS in view of VERMA now filters the received data items to only certain data items that are in the range of requested dates, where range is already part of the syntax for allergens; PETERS, table at para. 0510)
for each measurement of the set of measurement(s) specified in the piece of coded syntax, calculate an attribute value for each focal object specified in the piece of coded syntax as delimited by the time dimension(s) specified in the coded syntax. (PETERS discloses that various mathematical calculations and operations can be performed on retrieved allergy data, including max values, min values, median, mean, mode, and summations; paras. 0281, 0500, 0509, 0510, and table at para. 0510; VERMA discloses calculations pertaining to daily or annual spending rates; VERMA, para. 0070; the combination of PETERS in view of  VERMA now calculates, for example, an average peanut allergy test score over a particular date range as a derived attribute; PETERS, paras. 0063-0079)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the expense report teachings of VERMA with respect to temporal values and ranges to the teachings of PETERS to enable derived attributes in reporting to utilize temporal values and ranges.  As disclosed in VERMA, one of ordinary skill would be motivated to combine the teachings of VERMA and PETERS to utilize automated compliance with policies, such as temporal limits and alerts (VERMA, paras. 0020, 0070).  One of ordinary skill would further be motivated to utilize the teachings of VERMA because VERMA pertains to semantic analysis using models/ontologies (e.g., different types of expenses) and aggregated categories. (VERMA, paras. 0040, 0049, 0051).  
The examiner notes that PETERS similarly pertains to analyzing individual and aggregate data items and performing report generation and calculations on individual and aggregate data items.  (PETERS, paras. 0281, 0497-0508).
The examiner further notes that PETERS explicitly teaches that embodiments may be utilized for fraud detection (PETERS, paras. 0019-0022, 0199) and that VERMA similarly is directed to automated fraud detection.  (VERMA, para. 0020).

Claim 21 is substantially similar to claim 1 and is therefore rejected under substantially the same grounds as claim 1 above.  Claim 21 differs by claiming “a set of spatial dimension(s) that delimit geographical area(s) of interest” and retrieving data delimited by the set of spatial dimension(s) and calculating an attribute value for each focal object specified in the piece of coded syntax as delimited by the spatial dimension(s).  Therefore, with respect to identical claim language in claims 1 and 21, applicant is referred to the explanation above with respect to claim 1 for why such limitations are obvious in view of the combination of PETERS and VERMA.

With respect to claim 21, the combination of PETERS in view of VERMA further makes obvious:
(iv) an identification of a set of spatial dimension(s) that delimit geographical area(s) of interest with respect to the set(s) of measurement(s) for the focal object(s); (VERMA discloses that expense reports may be validated with respect to location, such as to determine if expenses are in a location where an employee traveled, or if the location is considered particularly risky; VERMA, paras. 0043-0046; PETERS discloses an embodiment reviewing oil company transactions in fictional countries Uginta and Tigeria to determine compliance with particular treaties; PETERS, paras. 0395-0408, 0433-0443; the combination of PETERS in view of VERMA now includes syntax for indicating a location (e.g., zip code, city, state, or country) with respect to allergen test results, such as only returning allergen test results for tests performed within a particular geographic area; PETERS, paras. 0395-0408, 0433-0443, table at 0510, with VERMA, paras. 0043-0046).

retrieve data from the input corpus relating to the measurement(s) specified in the piece of coded syntax for the entity(ies) specified in the piece of coded syntax delimited by the set of spatial dimension(s); (PETERS discloses that data can be grouped and filtered to reduce complexity; PETERS, paras. 0285, 0287, 0295; PETERS further discloses in Fig. 4 that textual information generator 4 receives data items 8 (e.g., data items from allergy report knowledge base) and generates textual information 26 (e.g., an output report); PETERS, paras. 0261, 0495; the pseudotext specifies the types of measurement and how the output should be formatted, such as listed in decreasing value, e.g., dog (102.3) then cat (56.4) then peanut (43.5); PETERS, paras. 0497-0505; the combination of PETERS in view of VERMA now filters the received data items to only certain data items that are in the geographic range specified above, where range is already part of the syntax for allergens; PETERS, table at para. 0510)
for each measurement of the set of measurement(s) specified in the piece of coded syntax, calculate an attribute value for each focal object specified in the piece of coded syntax as delimited by the spatial dimension(s) specified in the coded syntax. (PETERS discloses that various mathematical calculations and operations can be performed on retrieved allergy data, including max values, min values, median, mean, mode, and summations; paras. 0281, 0500, 0509, 0510, and table at para. 0510; VERMA discloses determining expense location risks; VERMA, para. 0055, 0057, 0066; the combination of PETERS in view of  VERMA now calculates, for example, an average peanut allergy test score multiplied by a location risk factor, as a derived attribute; PETERS, paras. 0063-0079)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the expense report teachings of VERMA with respect to spatial and geographical values to the teachings of PETERS to enable derived attributes in reporting to utilize spatial and geographical values.  As disclosed in VERMA, one of ordinary skill would be motivated to combine the teachings of VERMA and PETERS to utilize automated compliance with policies, such as geographical limits and alerts (VERMA, paras. 0043-0046, 0066).  One of ordinary skill would further be motivated to utilize the teachings of VERMA because VERMA pertains to semantic analysis using models/ontologies (e.g., different types of expenses) and aggregated categories. (VERMA, paras. 0040, 0049, 0051).  
The examiner notes that PETERS similarly pertains to analyzing individual and aggregate data items and performing report generation and calculations on individual and aggregate data items.  (PETERS, paras. 0281, 0497-0508).
The examiner further notes that PETERS explicitly teaches that embodiments may be utilized for fraud detection (PETERS, paras. 0019-0022, 0199) and that VERMA similarly is directed to automated fraud detection.  (VERMA, para. 0020).

Claim 22 is substantially similar to claim 1 and is therefore rejected under substantially the same grounds as claim 1 above.  Claim 22 differs by claiming “a set of spatial dimension(s) that delimit geographical area(s) of interest” together with “a set of time dimension(s) that delimit time interval(s) of interest) and retrieving data delimited by the set of spatial dimension(s) and time dimension(s) and calculating an attribute value for each focal object specified in the piece of coded syntax as delimited by the spatial dimension(s) and time dimension(s). Therefore, with respect to identical claim language in claims 1 and 22, applicant is referred to the explanation above with respect to claim 1 for why such limitations are obvious in view of the combination of PETERS and VERMA.

With respect to claim 22, the combination of PETERS in view of VERMA further makes obvious:
(iv) an identification of a set of spatial dimension(s) that delimit geographical area(s) of interest with respect to the set(s) of measurement(s) for the focal object(s), and (VERMA discloses that expense reports may be validated with respect to location, such as to determine if expenses are in a location where an employee traveled, or if the location is considered particularly risky; VERMA, paras. 0043-0046; PETERS discloses an embodiment reviewing oil company transactions in fictional countries Uginta and Tigeria to determine compliance with particular treaties; PETERS, paras. 0395-0408, 0433-0443; the combination of PETERS in view of VERMA now includes syntax for indicating a location (e.g., zip code, city, state, or country) with respect to allergen test results, such as only returning allergen test results for tests performed within a particular geographic area; PETERS, paras. 0395-0408, 0433-0443, table at 0510, with VERMA, paras. 0043-0046).
(v) an identification of a set of time dimension(s) that delimit time interval(s) of interest with respect to the set(s) of measurement(s) for the focal object(s); (VERMA discloses that expenses are validated with respect to date, such as the particular date or whether a transaction occurs during the week or a weekend; VERMA, paras. 0057, 0067; PETERS discloses in an alternative airline ticketing embodiment that date values can be extracted and that syntax can be used to determine derived attributes from such dates; PETERS, paras. 0365-0368; PETERS further discloses an IT embodiment analyzing log files and generating alerts logged during a specific time of day; PETERS, para. 0528; PETERS further discloses an embodiment analyzing transactions made by an oil company in various countries and alerting suspicious transactions that occurred in a weekly period; PETERS, paras. 0432-0443; the combination of PETERS in view of VERMA now includes syntax for indicating a date or date range with respect to allergen test results, such as only returning allergen test results during a particular date range; PETERS, paras. 0365-0368, 0528, table at 0510, with VERMA, paras. 0057, 0067).
retrieve data from the input corpus relating to the measurement(s) specified in the piece of coded syntax for the entity(ies) specified in the piece of coded syntax delimited by the set of spatial dimension(s) and time dimension(s); (PETERS discloses that data can be grouped and filtered to reduce complexity; PETERS, paras. 0285, 0287, 0295; PETERS further discloses in Fig. 4 that textual information generator 4 receives data items 8 (e.g., data items from allergy report knowledge base) and generates textual information 26 (e.g., an output report); PETERS, paras. 0261, 0495; the pseudotext specifies the types of measurement and how the output should be formatted, such as listed in decreasing value, e.g., dog (102.3) then cat (56.4) then peanut (43.5); PETERS, paras. 0497-0505; the combination of PETERS in view of VERMA now filters the received data items to only certain data items that are in the range of requested dates and in particular geographic areas, where range is already part of the syntax for allergens; PETERS, table at para. 0510)
for each measurement of the set of measurement(s) specified in the piece of coded syntax, calculate an attribute value for each focal object specified in the piece of coded syntax as delimited by the spatial dimension(s) and time dimension(s) specified in the coded syntax. (PETERS discloses that various mathematical calculations and operations can be performed on retrieved allergy data, including max values, min values, median, mean, mode, and summations; paras. 0281, 0500, 0509, 0510, and table at para. 0510; VERMA discloses calculations pertaining to daily or annual spending rates; VERMA, para. 0070; VERMA discloses determining expense location risks; VERMA, para. 0055, 0057, 0066; the combination of PETERS in view of  VERMA now calculates, for example, an average peanut allergy test score multiplied by a location risk factor, for a particular date range, as a derived attribute; PETERS, paras. 0063-0079)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the expense report teachings of VERMA with respect to temporal, spatial and geographical values to the teachings of PETERS to enable derived attributes in reporting to utilize temporal, spatial and geographical values.  As disclosed in VERMA, one of ordinary skill would be motivated to combine the teachings of VERMA and PETERS to utilize automated compliance with policies, such as temporal and geographical limits and alerts (VERMA, paras. 0020, 0043-0046, 0066, 0070).  One of ordinary skill would further be motivated to utilize the teachings of VERMA because VERMA pertains to semantic analysis using models/ontologies (e.g., different types of expenses) and aggregated categories. (VERMA, paras. 0040, 0049, 0051).  
The examiner notes that PETERS similarly pertains to analyzing individual and aggregate data items and performing report generation and calculations on individual and aggregate data items.  (PETERS, paras. 0281, 0497-0508).
The examiner further notes that PETERS explicitly teaches that embodiments may be utilized for fraud detection (PETERS, paras. 0019-0022, 0199) and that VERMA similarly is directed to automated fraud detection.  (VERMA, para. 0020).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655